                Case 1:20-cr-00144-VSB Document 17 Filed 02/20/20 Page 1 of 1
                                                U.S. Department of Justice

                                                                  United States Attorney
                                                                  Southern District of New York
                                                                 The Silvio J. Mollo Building
                                                                 One Saint Andrew’s Plaza
                                                                 New York, New York 10007



                                                                  February 20, 2020

  By ECF
  The Honorable Vernon S. Broderick
  United States District Judge
  Southern District of New York
  Thurgood Marshall Courthouse
  40 Foley Square
  New York, New York 10007

        Re:      United States v. Joshua Gumora, 20 Cr. 144 (VSB)

  Dear Judge Broderick:

           The Government submits this letter jointly on behalf of all parties, and further to its
  discussion with the Court’s deputy earlier today, to request the Court schedule an arraignment and
  initial status conference in the above-referenced matter for February 27, 2020, at 12:00 p.m.

          The Government requests, with the consent of the defendant, that the Court exclude time
  until February 27, 2020, in service of the ends of justice, under the Speedy Trial Act’s time limits.
  This additional time will allow for the Government to attend to its discovery obligations and
  discuss with defense counsel a potential pretrial resolution of the matter.

                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney


                                                    By: /s/ Daniel H. Wolf
                                                       Assistant United States Attorney
                                                       (212) 637-2337

  cc:         Edward Sapone, Esq. (via email)

Application granted in part and denied in part. The initial conference and arraignment is scheduled for February 27, 2020 at 12:45
p.m. The Court finds that the ends of justice served by granting a continuance outweigh the best interests of the public and the
defendant in a speedy trial, and will is necessary to permit counsel sufficient time to review discovery. Accordingly, it is further
ordered that the time between February 21, 2020 and February 27, 2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C.
3161 (h)(7)(A), in the interest of justice.




                                                                                  2/21/2020
